          Case 2:20-cv-02591-TJS Document 5 Filed 06/04/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 VIRGINIA K. PARKER,                           )     CIVIL ACTION NO. 1:20-CV-859
                Plaintiff                      )
                                               )
        v.                                     )     (ARBUCKLE, M.J.)
                                               )
 CITY OF PHILADELPHIA, PA,                     )
               Defendant                       )
                             MEMORANDUM OPINION

       On May 27, 2020, Plaintiff Virginia K. Parker, a resident of Philadelphia,

initiated this civil complaint in the Middle District of Pennsylvania against

Defendant City of Philadelphia, Pa, alleging that the city is corrupt and is robbing

her. (Doc. 1). The basis for this allegation is not entirely clear. It appears that Plaintiff

claims she is not receiving the full amount of disability benefits she is entitled to.

The reason for the underpayment is not clear. Plaintiff appears to attribute the alleged

underpayment to either: (1) an unauthorized person stealing her benefits; or (2) the

Social Security Administration’s failure to properly calculate her windfall offset—

resulting in an underpayment of benefits, See Steigerwald v. Berryhill, 357 F. Supp.

3d 653 (N.D. Ohio 2019).

       Section 1391(b) of Title 28 of the United States code provides that a civil

action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants
       are residents of the State in which the district is located;



                                           Page 1 of 3
         Case 2:20-cv-02591-TJS Document 5 Filed 06/04/20 Page 2 of 3




      (2) a judicial district in which a substantial part of the events or
      omissions giving rise to the claim occurred, or a substantial part of
      property that is subject of the action is situated; or

      (3) if there is no district in which an action may otherwise be brought
      as provided in this section, any judicial district in which any defendant
      is subject to the court’s personal jurisdiction with respect to such action.

      The only Defendant named in this case is the City of Philadelphia, located in

the Eastern District of Pennsylvania. 28 U.S.C. § 118(a) (stating that Philadelphia

County is in the Eastern District of Pennsylvania). Furthermore, it appears that a

substantial portion of the events underlying Plaintiff’s claims took place in

Philadelphia. Plaintiff alleges that her home was broken into and her social security

documents were stolen. Plaintiff alleges that she lives in Philadelphia.

      To the extent Plaintiff is alleging that she was underpaid by the Social Security

Administration, actions brought in federal court pursuant to 42 U.S.C. § 405(g):

      shall be brought in the district court of the United States for the judicial
      district in which the plaintiff resides, or has his principle place of
      business, or, if he does not reside or have his principle place of business
      within any such judicial district, in the United States District Court for
      the District of Columbia.

(emphasis added); see also 20 C.F.R. § 422.210(b). Based on the allegations in the

Complaint, Plaintiff resides in Philadelphia.

      Section 1406 of Title 28 of the United States Code provides that,

      The district court of a district in which is filed a case laying venue in
      the wrong division or district shall dismiss, or if it be in the interest of
      justice, transfer such case to any district or division in which it could
      have been brought.


                                         Page 2 of 3
           Case 2:20-cv-02591-TJS Document 5 Filed 06/04/20 Page 3 of 3




Put plainly, when it appears that a case was brought in the wrong venue, there are

two potential remedies available: (1) the Court may dismiss the action for lack of

venue; or (2) the Court may transfer the case to the district where it should have been

brought.

      In this case, since Plaintiff is a pro se litigant, the interest of justice compels

me to transfer this case to adequately protect Plaintiff’s rights. Transferring this case

avoids any potential prejudice that might flow from the outright dismissal of

Plaintiff’s case. See Baily v. Kirsch, No. 1:19-CV-1281, 2019 WL 3336966 at *2

(M.D. Pa. July 24, 2019) (citing Burnett v. New York Cent. R. Co., 380 U.S. 424,

430 (1965)).

      IT IS HEREBY ORDERED THAT:

      (1)      The Clerk of Court is directed to TRANSFER this action to the United
               States District Court for the Eastern District of Pennsylvania pursuant
               to 28 U.S.C. § 1406(a).

      (2)      An appropriate Order will follow.

Date: June 4, 2020                             BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge




                                         Page 3 of 3
